Citation Nr: 0840473	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  98-13 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for Hodgkin's 
disease with chronic obstructive pulmonary disease (COPD) due 
to mediastinal post radiation fibrosis prior to August 9, 
2007 and a rating in excess of 60 percent from that date.  

(The issue of whether an overpayment of compensation benefits 
for a dependent son was properly created is the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1975 to February 1980.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 rating decision by the Oakland Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 1998, 
the veteran perfected his appeal regarding the issues seeking 
an increased rating for Hodgkin's disease with COPD due to 
mediastinal post radiation fibrosis, service connection for 
bilateral hearing loss and heart disease, and to reopen an 
underlying claim of service connection for sinusitis.  In 
November 2004, the Board declined to reopen the underlying 
claim of service connection for sinusitis, granted service 
connection for bilateral hearing loss, and remanded the 
increased rating claim for further development.  In September 
2005, the RO granted service connection for heart disease, 
and assigned a 100 percent evaluation effective from November 
12, 1997.  (At the same time, the RO also granted entitlement 
to special monthly compensation based on housebound criteria 
effective November 12, 1997.)   As the Board declined to 
reopen the service connection claim for sinusitis and 
subsequently granted service connection for bilateral hearing 
loss and heart disease, the only issue currently before the 
Board is the claim for an increased rating.  In April 2006, 
the Board remanded the claim for further development.  A 
March 2008 rating decision increased the rating assigned for 
Hodgkin's disease with chronic COPD due to mediastinal post 
radiation fibrosis to 60 percent effective August 9, 2007, 
essentially resulting in staged ratings.  


FINDINGS OF FACT

In an August 2007 statement signed by the veteran and in a 
September 2008 informal hearing presentation signed by the 
veteran's representative (prior to the promulgation of a 
decision in the appeal), the veteran and his representative 
expressed the veteran's intent to withdraw his increased 
rating Hodgkin's disease claim; there is no question of fact 
or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.201, 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  However, given the veteran's expression of intent to 
withdraw his appeal, further discussion of the impact of the 
VCAA is not necessary.

II.	Criteria and Analysis

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204.

In an August 2007 statement signed by the veteran, the 
veteran expressed his to withdraw all his pending claims and 
appeals.  He also indicated that he was satisfied with his 
current rating plus the special monthly compensation at the 
housebound rate.  A March 2008 supplemental statement of the 
case continued to address the increased rating issue as it 
was indicated that VA had not received written confirmation 
from the veteran to withdraw his appeal.  In a September 2008 
informal hearing presentation (prior to the promulgation of a 
decision in the appeal), the veteran's representative, 
restated that in August 2007, the veteran expressed his 
satisfaction with the disposition of all issues on appeal.  
The representative further indicated that the veteran had 
expressed his satisfaction with the rating he was receiving 
along with entitlement to special monthly compensation based 
on housebound criteria.  The representative requested that 
the Board determine whether or not the criterion for 
withdrawal of a Substantive Appeal by the veteran concerning 
the issue of entitlement of an increased rating was met.  
Here, the Board finds that the veteran had met the criteria 
to withdraw his Substantive Appeal.  Hence, there is no 
allegation of error of fact or law for appellate 
consideration on this claim.  Accordingly, the Board does not 
have jurisdiction to consider an appeal in this matter.


ORDER

The appeal seeking entitlement to a rating in excess of 30 
percent for Hodgkin's disease with chronic obstructive 
pulmonary disease (COPD) due to mediastinal post radiation 
fibrosis prior to August 9, 2007 and a rating in excess of 60 
percent from that date is dismissed.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


